Case 20-13580-elf   Doc 42   Filed 03/19/21 Entered 03/19/21 12:24:43   Desc Main
                             Document Page 1 of 2




                                  -1-
Case 20-13580-elf   Doc 42   Filed 03/19/21 Entered 03/19/21 12:24:43        Desc Main
                             Document Page 2 of 2




                                                                             /PPCKFDUJPOUPJUT
                                                                            UFSNT XJUIPVU
                                                                            QSFKVEJDFUPBOZPGPVS
                                                                            SJHIUTBOESFNFEJFT
       .BSDI                 T-F3PZ8&UIFSJEHF &TRVJSF GPS

                        ORDER



  Date: 3/19/21




                                  -2-
